Atkinson, Justice.
It appearing from the allegations in the petition, construed most strongly against the pleader, that a claim is being made for indemnity that has accrued under the policy in which the insurer may defend, the petitioner has an adequate remedy at law; and consequently equity will not entertain jurisdiction to cancel the contract on the ground of the alleged fraud in the procurement. Enelow v. New York Life Insurance Co., 293 U. S. 379 (55 Sup. Ct. 310, 79 L. ed. 440).

Judgment reversed.


All the Justices concur.

Harold Hirsch, Marion Smilh, W. B. Cody, and B. L. Cody, for plaintiff in error.
Bryan, Middlebroolcs & Darter, contra.